Case 1:20-cv-01046-DDD-JPM Document 8 Filed 11/05/20 Page 1 of 4 PageID #: 100

                                                                                     a


                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                           ALEXANDRIA DIVISION

  ALBERT ORTIZ,                           CIVIL ACTION NO. 1:20-CV-1046-P
  Petitioner

  VERSUS                                  JUDGE DRELL

  WARDEN,                                 MAGISTRATE JUDGE PEREZ-MONTES
  Respondent


                              MEMORANDUM ORDER

       Before the Court is a Petition for Writ of Habeas Corpus under 28 U.S.C. §

 2241 (ECF Nos. 1, 7) filed by pro se Petitioner Albert Ortiz (“Ortiz”) (#89718-132).

 Ortiz is an inmate in the custody of the Federal Bureau of Prisons (“BOP”),

 incarcerated at the United States Penitentiary in Pollock, Louisiana.           Ortiz

 challenges the calculation of his sentence by the BOP.

       Because Ortiz has not alleged that he completely exhausted administrative

 remedies, he must AMEND his Petition (ECF Nos. 1, 7).

 I.    Background

       Following a guilty plea, Ortiz was convicted in the United States District Court

 for the Southern District of Texas of a Racketeer Influenced and Corrupt

 Organizations Act (“RICO”) conspiracy. Docket No. 4:07-CR-00037, S.D. Tex., ECF

 No. 700. He was sentenced to 240-months of imprisonment, to run concurrently to

 an undischarged term he was already serving for a conviction in Harris County,

 Texas. Id.
Case 1:20-cv-01046-DDD-JPM Document 8 Filed 11/05/20 Page 2 of 4 PageID #: 101




       According to his exhibits, Ortiz was temporarily transferred to federal custody

 pursuant to a writ of habeas corpus ad prosequendum on August 29, 2006. After he

 pleaded guilty and was sentenced, Ortiz was returned to Texas custody to complete

 his state sentence. ECF No. 1-1 at 5.

       The BOP determined that Ortiz’s federal sentence commenced on December

 21, 2009, the date it was imposed. ECF No. 1-1 at 5. Ortiz seeks federal credit for

 time served in Texas custody from August 29, 2006 through December 20, 2009.

 II.   Law and Analysis

       A petitioner seeking relief under § 2241 “must first exhaust his administrative

 remedies through the Bureau of Prisons.” Rourke v. Thompson, 11 F.3d 47, 49 (5th

 Cir. 1993) (citing United States v. Gabor, 905 F.2d 76, 78 n. 2 (5th Cir. 1990)); United

 States v. Cleto, 956 F.2d 83, 84 (5th Cir. 1992) (holding that exhaustion of

 administrative remedies is a prerequisite to § 2241 relief). After filing an informal

 resolution attempt, a prisoner may file a formal complaint to the warden. See 28

 C.F.R. §§ 542.13-542.14. If the inmate is not satisfied with the Warden’s response,

 he or she may appeal the response to the Regional Director. See 28 C.F.R. § 542.15(a).

 If the inmate is dissatisfied with the regional response, he or she may file an appeal

 with the Office of General Counsel in Washington, D.C. Id. Appeal to the Office of

 General Counsel is the final administrative appeal in the Bureau of Prisons remedy

 process. Id. Only after exhausting these available administrative remedies may an

 inmate seek relief through a § 2241 petition. See Gabor, 905 F.2d at 78 n. 2.




                                            2
Case 1:20-cv-01046-DDD-JPM Document 8 Filed 11/05/20 Page 3 of 4 PageID #: 102




        According to his exhibits, Ortiz only exhausted through the Regional Director,

 who denied relief on February 26, 2020. ECF No. 1-1 at 5, 6. Ortiz does not show

 that he appealed to the Officer of General Counsel after the date of the regional

 denial. 1 Ortiz must amend his Petition to state whether he fully exhausted his claim

 through the administrative remedy process. He should provide a copy of the appeal

 at the final level and the response received.

        An exception to the exhaustion requirement may be made if the petitioner

 demonstrates “extraordinary       circumstances”    such as the       unavailability   of

 administrative remedies, the inappropriateness of the remedies, or the futility of

 pursuing such remedies. Fuller v. Rich, 11 F.3d 61, 62 (5th Cir. 1994). The petitioner

 bears the burden of demonstrating the inappropriateness or futility of administrative

 review. See Fuller, 11 F.3d at 62. If Ortiz did not fully exhaust and believes he is

 entitled to be excepted from the requirement, he must explain what extraordinary

 circumstances prevented him from properly exhausting.

 III.   Conclusion

        Because Ortiz has not shown that he completely exhausted administrative

 remedies, IT IS ORDERED that Ortiz AMEND his Petition (ECF Nos. 1, 7) within

 thirty (30) days of the filing of this Order to provide the information outlined above,

 or dismissal of this action will be recommended under Rule 41(b) of the Federal Rules

 of Civil Procedure.




 1Ortiz attaches a Central Office Administrative Remedy Appeal form signed and dated
 January 8, 2020. However, this predates the Regional Director’s denial. ECF No. 1-1 at 9.
                                            3
Case 1:20-cv-01046-DDD-JPM Document 8 Filed 11/05/20 Page 4 of 4 PageID #: 103




      SIGNED on Thursday, November 5, 2020.



                                    __________________________________________
                                    JOSEPH H.L. PEREZ-MONTES
                                    UNITED STATES MAGISTRATE JUDGE




                                      4
